FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BETTY DUKES; PATRICIA SURGESON;       
CLEO PAGE; DEBORAH GUNTER;
KAREN WILLIAMSON; CHRISTINE
KWAPNOSKI; EDITH ARANA,                     No. 04-16688
              Plaintiffs-Appellees,          D.C. No.
               v.                          CV-01-02252-MJJ
WAL-MART, INC.,
             Defendant-Appellant.
                                      

BETTY DUKES; PATRICIA SURGESON;       
CLEO PAGE; DEBORAH GUNTER;
KAREN WILLIAMSON; CHRISTINE                 No. 04-16720
KWAPNOSKI; EDITH ARANA,
             Plaintiffs-Appellants,          D.C. No.
                                           CV-01-02252-MJJ
               v.                              ORDER
WAL-MART, INC.,
             Defendant-Appellee.
                                      
                   Filed February 13, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

                             1935
1936             DUKES v. WAL-MART, INC.
   Judges McKeown, Rawlinson and Bybee did not participate
in the deliberations or vote in this case.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.